*470
Judgment affirmed.

The court charged the jury: “If you believe from the evidence in this case, beyond a reasonable doubt, that this defendant stabbed this woman as charged in the bill of indictment, and that he did it intending to stab her and that he was not justified in so doing; or, that he did not intend to stab her but that it happened through negligence on his part, which you believe to be criminal negligence, then your verdict ought to be, guilty of stabbing.” Also, that if the jury believed, beyond a reasonable doubt, that defendant struck the blow that inflicted the wound alleged to have been made by accident or misfortune, in order to acquit him it must satisfactorily appear that there was no evil intention or design or any culpable negligence on his part. These instructions were assigned as erroneous, because there was no evidence that the offense was committed with any intention or with any criminal negligence or culpable neglect on defendant’s part.
John R. Cooper, for plaintiff in error. W. IT. Felton, solicitor-general, by Harrison & Peeples, contra.